Citation Nr: 1342097	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  03-34 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a right upper extremity disorder to include arthritis.  

3.  Entitlement to service connection for a left upper extremity disorder to include arthritis.  

4.  Entitlement to an initial disability evaluation in excess of 20 percent for the Veteran's arthritis of the spine.  

5.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's right lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney 
ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from February 1943 to October 1945 and additional duty with the Iowa Army National Guard.  He participated in combat and was awarded both the Air Medal and the Purple Heart. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating determination of the Des Moines, Iowa, Regional Office (RO) which, in pertinent part, denied service connection for hypertension.  In July 2003, the RO, in pertinent part, denied service connection for a spine disorder to include arthritis, a right upper extremity disorder to include arthritis, and a left upper extremity disorder to include arthritis; an increased disability evaluation for the Veteran's posttraumatic stress disorder (PTSD); and an effective date prior to December 6, 2002, for the award of a 20 percent evaluation for his bilateral hearing loss.  In October 2007, the Board denied an increased evaluation for the Veteran's PTSD and remanded the issues of service connection for hypertension, a spine disorder to include arthritis, a right upper extremity disorder to include arthritis, and a left upper extremity disorder to include arthritis, and an effective date prior to December 6, 2002, for the award of a 20 percent evaluation for the Veteran's bilateral hearing loss to the RO for additional action.  

In September 2009, the Board advanced the Veteran's appeal on the docket upon its own motion.  In September 2009, the Board denied an effective date prior to December 6, 2002, for an award of 20 percent evaluation for the Veteran's bilateral hearing loss and remanded the issues of service connection for hypertension, a spine disorder to include arthritis, a right upper extremity disorder to include arthritis, and a left upper extremity disorder to include arthritis to the RO for additional action.  In May 2011, the Board remanded the Veteran's appeal to the RO for additional action.  
In March 2012, the Board granted service connection for lumbar spine degenerative disc disease and remanded the issues of entitlement to service connection for hypertension, a right upper extremity disorder to include arthritis, and a left upper extremity disorder to include arthritis to the RO for further action.  

In September 2012, the RO, in pertinent part, established service connection for arthritis of the spine; assigned an initial 20 percent evaluation for that disability; established service connection for right lower extremity radiculopathy; assigned an initial 10 percent evaluation for that disability; and effectuated the awards as of August 26, 2002.  In November 2012, the Veteran submitted a notice of disagreement (NOD) with that decision.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to insure a total review of the evidence.  

The issues of the evaluation of the Veteran's arthritis of the spine and right lower extremity radiculopathy are REMANDED to the RO.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Service connection is currently in effect for PTSD, arthritis of the spine, right lower extremity radiculopathy, right distal fibular fracture residuals, hearing loss, tinnitus, and gastritis and gastroesophageal reflux disease.  

2.  The Veteran did not sustain chronic hypertension symptoms, vascular injury, or disease during active service.  

3.  Hypertensive symptoms were not continuous since service separation; did not become manifest to a compensable degree within one year of service separation; and were first objectively manifested in 2000, some 55 years after service separation.  

4.  The Veteran has recurrent hypertension.  

5.  Recurrent hypertension has not been shown to be etiologically related to the Veteran's service-connected disabilities.  

6.  The Veteran did not sustain a right upper extremity disorder or injury or chronic arthritic symptoms during active service.  

7.  Right acromioclavicular arthritis (degenerative joint disease) symptoms were not continuous since service separation; did not become manifest to a compensable degree within one year of service separation; and were first objectively manifested in 2009, some 64 years after service separation.  

8.  The Veteran has recurrent right acromioclavicular degenerative joint disease.  

9.  Recurrent right acromioclavicular degenerative joint disease has not been shown to be etiologically related to the Veteran's service-connected disabilities.  

10.  The Veteran did not sustain either a left upper extremity disorder or injury or chronic arthritic symptoms during active service.  

11.  Left acromioclavicular and left second distal interphalangeal degenerative joint disease/arthritis symptoms were not continuous since service separation; did not become manifest to a compensable degree within one year of service separation; and were first objectively manifested in 2009, some 64 years after service separation.  

12.  The Veteran has recurrent left acromioclavicular and left second distal interphalangeal degenerative joint disease.  

13.  Recurrent left acromioclavicular and left second distal interphalangeal degenerative joint disease. has not been shown to be etiologically related to the Veteran's service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service and may not be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

2.  Hypertension was not incurred proximately due to or as the result of the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.310(a), 3.326(a) (2013).  

3.  A right upper extremity disorder to include arthritis was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

4.  A right upper extremity disorder to include arthritis was not incurred proximately due to or as the result of the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.310(a), 3.326(a) (2013).  

5.  A left upper extremity disorder to include arthritis was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

6.  A left upper extremity disorder to include arthritis was not incurred proximately due to or as the result of the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.310(a), 3.326(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473(2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

VA has issued several VCAA notices to the Veteran including a May 2001 notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The May 2001 VCAA notice was issued to the Veteran prior to the March 2002 rating decision from which the instant appeal arises.  The Veteran's claims readjudicated in the October 2003 statement of the case (SOC) and the multiple supplemental statements of the case (SSOC) issued to the Veteran.  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded multiple VA examinations.  The examination reports are of record.  In March 2012, the Board remanded the Veteran's claims to the RO for additional action including affording the Veteran a further VA evaluation which addressed the Veteran's hypertension and upper extremity disorders.  The requested examination was completed in July 2012.  To that end, when VA undertakes to obtain an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2012 VA examination report reflects that all relevant records were reviewed and the questions posed were answered.  

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Hypertension

The Veteran asserts that service connection for hypertension is warranted as the claimed disorder was manifested secondary to his service-connected PTSD.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for PTSD, arthritis of the spine, right lower extremity radiculopathy, right distal fibular fracture residuals, hearing loss, tinnitus, and gastritis and gastroesophageal reflux disease.  

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain chronic hypertension symptoms, vascular injury or disease during active service.  The service treatment records make no reference to either hypertension or elevated blood pressure readings.  

The Board next finds that hypertension symptoms were not continuous since service separation; did not manifest to a compensable degree within one year of service separation; and were first objectively manifested in 2000, some 55 years after service separation.  The first clinical documentation of hypertension is dated in 2000.  A March 2000 VA treatment record states that the Veteran was taking anti-hypertensive medication.  A November 2000 written statement from B. Laz, M.D., conveys that the Veteran was recently diagnosed with hypertension.  At a June 2001 VA examination for compensation purposes, the Veteran reported that he had been initially diagnosed with hypertension "about a year ago."  The Veteran was diagnosed with hypertension.  

The Veteran has been recurrent hypertension since 2000.  VA clinical documentation of record reflects that the Veteran receives ongoing treatment for hypertension.  

On the question of whether the currently diagnosed hypertension is related to service, the Veteran has asserted that his hypertension is etiologically related to his service-connected PTSD.  He has not advanced that hypertension was manifested during active service.  In his October 2000 claim for service connection, the Veteran contended that service connection for hypertension was warranted secondary to PTSD.  In the Veteran's August 2002 NOD, the Veteran's attorney reiterated that the Veteran sustained hypertension secondary to his service-connected PTSD.  

At a May 2009 VA examination for compensation purposes, the Veteran was diagnosed with hypertension.  The examiner commented that:

With respect to the hypertension, there is no way this could be caused by PTSD or aggravated by such.  After extensive research of this area by the hospital librarian and psychiatric members and the medical members in the group, we could find no evidence as to causation or aggravation in the medical literature.  With respect to causation, PTSD is not looked on as an etiologic risk factor for hypertension.  With respect to aggravation, the records were reviewed and his blood pressure had been well controlled without any difficulty over the years.  Certainly [blood pressure] medication has been increased or changed, but this was a consequence of the aging processes in the body.  Therefore, my medical opinion is that it is less likely than not that hypertension is due to or the result of or aggravated by PTSD.  

At a July 2012 VA examination for compensation purposes, the Veteran was again diagnosed with hypertension.  The examiner opined that:

His hypertension has been present since approximately 2000.  One would expect that if hypertension was truly being caused by PTSD, then it would have begun many, many years ago.  It did not.  Therefore, this examiner cannot find that hypertension was at least as likely as not due to or the result of PTSD.  Reasoning and basis as described.  There is no evidence to suggest aggravation either.  The likely cause of his hypertension is natural progression of disease with age, as is present in most cases of essential hypertension

As to the question of nexus of hypertension to service, the Board finds that the weight of the competent evidence demonstrates that the hypertension was not incurred in service and is not related to service.  The record establishes and the Veteran concedes that hypertension was initially manifested decades after service separation.  No competent medical professional has attributed the onset of the Veteran's hypertension to either active service or his military duties including his combat experiences.  

In addressing the Veteran's contentions that his hypertension is etiologically related to his PTSD and/or other service-connected disabilities, the Board concludes that the weight of the competent evidence demonstrates that the hypertension is not related to the Veteran's PTSD and other service-connected disorders.  No competent medical professional has attributed the onset of the Veteran's hypertension to his service-connected disabilities.  The May 2009 and January 2013 VA examination reports expressly negate such an etiological relationship following a review of the clinical record and relevant medical literature.  

The Veteran asserts that he manifested hypertension secondary to his PTSD.  His claim is based solely upon his own lay statements.  The Board finds that the Veteran's lay statements do not constitute competent evidence.  He has not offered any medical qualifications.  The Veteran is not competent to offer an opinion regarding the etiology of his hypertension under the facts in this case.  The onset of hypertension, in the context of no chronic in-service symptoms or continuous post-service symptoms, is not amenable to observation by a lay person.  The question of the etiology of such a disability involves the ruling in or out of multiple potential etiologies and so is too complex to be addressed by a layperson.  The relationship between hypertension and its causes is the subject of extensive research by medical professionals, as it would require specific clinical testing and correlation.  See Jandreau, 492 F.3d at 1377.  

In this case, hypertension was not shown during active service or for many years thereafter, including no chronic symptoms during service, no manifestation to a compensable degree within one year of service separation, and no continuous post service symptoms of hypertension.  Hypertension has not been shown to be related to the Veteran's PTSD and other service-connected disabilities.  The weight of the competent evidence demonstrates that the currently diagnosed hypertension was neither incurred in or related to active service nor secondary to a service-connected disorder.  For these reasons, the Board finds that service connection for hypertension, including as a presumptive disease, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


III.  Upper Extremity Disabilities

The Veteran asserts that he sustained right upper extremity and left upper extremity degenerative joint disease (arthritis) as the result of his in-service combat parachute jump -related traumatic injuries and/or secondary to his service-connected lumbar spine and right lower extremity disabilities.  

Degenerative joint disease (arthritis) is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain upper extremity injury or disease or chronic arthritis symptoms during active service.  The Veteran's service treatment records do not refer to a right upper extremity disorder, a left upper extremity disorder, upper extremity injury, or arthritis/degenerative joint disease.  The service documentation does reflect that the Veteran parachuted from an airplane over Occupied France in June 1944 during combat; sustained a right ankle fracture upon landing; and thereafter walked a significant distance to Spain.  

The Board next finds that arthritis symptoms in the upper extremities were not continuous since service separation, did not manifest to a compensable degree within one year of service separation, and were first objectively manifested in 2009, some 64 years after service separation.  The report of a May 2009 VA examination states that the Veteran was diagnosed with right and left acromioclavicular joint and left second interphalangeal degenerative joint disease on contemporaneous X-ray studies.  

On the question of whether the currently diagnosed right and left acromioclavicular and left second distal interphalangeal degenerative joint disease is related to service, the Veteran has asserted that the claimed disorders were manifested as the result of his inservice combat-related trauma and/or secondary to his lumbar spine and other service-connected disabilities.  

At the May 2009 VA joints examination, the Veteran complained of bilateral upper extremity arthritis.  He denied having experienced any trauma to the joints.  Contemporaneous X-ray studies of the upper extremities revealed bilateral acromioclavicular degenerative disease, normal elbows and wrists; and left second finger distal interphalangeal joint degenerative changes.  The Veteran was diagnosed with "bilateral shoulders," "bilateral elbows," and "bilateral wrists."  The examiner opined that:

With respect to the opinion of ... the right and left upper extremities, the records were reviewed with the patient who agrees there is nothing in the records to support treatment or presence of this when in the military.  Certainly, this patient sustained injuries to at least include a fibular fracture after parachuting from an airplane.  Also the patient was hospitalized in Spain for several weeks.  However, there are no notations or records about back or upper extremity problems until the last few years.  In other words, over 50 years went by before the claims were registered.  Therefore, my medical opinion this is less as likely as not that the current upper extremity problems as mentioned in the diagnoses .... are due to or the result of problems encountered in the military and that they do not have any link to the conditions which are now service-connected.  
***

With respect to the joints in the upper extremity, 60 years after severe trauma, one would expect to see significant and severe arthritis here.  ...  The injuries sustained at the time of the parachute jump would be expected to greatly affected biomechanics in his spine and joints and cause more severe problems than the one sees here at the present time.

At a July 2012 VA examination for compensation purposes, the Veteran was diagnosed with right shoulder tendonitis.  The examiner commented that:

It is not as likely as not that any chronic upper extremity disorder had its onset in service because there is no documentation or sequence of events to prove this.  His complaints with the upper extremities are likely due to natural progression of disease with age.  He did have a parachute accident in which he broke his right lower leg and fell a distance, and X-rays in the past had shown some bilateral degenerative changes in the [acromioclavicular] joints.  These were likely due to natural progression of disease with age.  Therefore, this examiner could not find any valid medical reasoning that would show his chronic right and left upper extremity conditions were due to combat-related trauma.  They are most likely due to natural progression of disease with age.  ...  

This examiner cannot find any arthritis of the right upper and left upper extremities and hypertension was incurred in or caused by service.  Reasoning and rationale as noted above.  His claims files were reviewed.  

The next issue asks about arthritis of the right and left upper extremity ...were aggravated beyond normal progression by the service-connected lower back condition or PTSD.  This examiner cannot find any valid medical reasoning that would show any relationship between his lower back or PTSD causing specific worsening of any arthritis of the upper extremities and hypertension because these issues do not occur.  ...  Therefore, it does not appear that his "arthritis" of the upper extremities and hypertension were aggravated beyond normal progression by service-connected lower back condition or PTSD.  There is no rational/medical basis to support this.  

The next issue asks whether his upper extremities were due to or the result of his chronic lower back condition.  This examiner cannot find any valid medical reasoning that would support his lower back condition specifically causing his upper extremity complaints.  Therefore, it did not appear at least as likely as not that his right and left upper extremity conditions were due to his lower back condition.  Likewise, there was no evidence to suggest any aggravation.  

As to the question of nexus of the claimed arthritic disorders to service, the Board finds that the weight of the competent evidence demonstrates that the arthritis was not incurred in service and is not related to service.  The record establishes that the Veteran's upper extremity arthritic disorders were initially manifested decades after service separation.  No competent medical professional has attributed the onset of the claimed disabilities to either active service or his combat-related trauma.  

In addressing the Veteran's contentions that his upper extremity disabilities are etiologically related to his arthritis of the spine and/or other service-connected disabilities, the Board concludes that the weight of the competent evidence demonstrates that the disabilities are not related to the Veteran's service-connected disorders.  No competent medical professional has attributed the onset of the Veteran's upper extremity arthritic disorders to his service-connected disabilities.  The May 2009 and January 2013 VA examination reports expressly negate such an etiological relationship following a review of the clinical record and relevant medical literature.  

The Veteran asserts that he manifested recurrent upper extremity disabilities secondary to his in-service trauma and/or service-connected disabilities.  His claims are based solely upon his own lay statements.  The Board finds that the Veteran's lay statements do not constitute competent evidence.  As noted above, he has not offered any medical qualifications.  The Veteran is not competent to offer an opinion regarding the etiology of his arthritic disorders under the facts in this case.  The onset of arthritis and its etiology, in the context of no chronic in-service symptoms or continuous post-service symptoms, is not amenable to observation by a lay person.  The question of the etiology of such a disability involves the ruling in or out of multiple potential etiologies and so is too complex to be addressed by a layperson.  The relationship between arthritis and its causes is the subject of extensive research by medical professionals.  See Jandreau, 492 F.3d at 1377.  

In this case, right upper extremity and left upper extremity disorders including arthritis were not shown during active service or for many years thereafter, including no chronic symptoms during service, no manifestation to a compensable degree within one year of service separation, and no continuous post service symptoms of hypertension.  The disorders have not been shown to be related to the Veteran's arthritis of the spine and other service-connected disabilities.  The weight of the competent evidence demonstrates that the currently diagnosed disabilities were neither incurred in or related to active service nor secondary to a service-connected disorder.  For these reasons, the Board finds that service connection for both a right upper extremity disorder to include arthritis and a left upper extremity disorder to include arthritis is not warranted.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application and the claims must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension is denied.  

Service connection for a right upper extremity disorder to include arthritis is denied.  

Service connection for a left upper extremity disorder to include arthritis is denied. 


REMAND

The Veteran has submitted a timely NOD with the initial evaluations assigned for his arthritis of the spine and his right lower extremity radiculopathy.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action: 

Issue a SOC to the Veteran and his attorney which addresses the issues of entitlement to an initial evaluation in excess of 20 percent for the Veteran's arthritis of the spine and an initial evaluation in excess of 10 percent for his right lower extremity radiculopathy.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


